PER CURIAM
Petitioner brought this action for post-conviction relief to set aside his conviction for driving under the influence of intoxicants (DUII). In his petition, he asserted that he should be able to withdraw his plea of guilty, on which the conviction was based, because the trial court inadequately informed him of the consequences of his plea. He argued that the court’s failure to inform him that his DUII sentence could be imposed consecutively with his sentence on a charge of driving while suspended (DWS), to which he had previously pled guilty, rendered his plea of guilty to the DUII involuntary. The post-conviction court dismissed his petition and he appeals. We affirm.
Petitioner failed to meet his burden of proof in the post-conviction hearing, because he failed to testify that he had no independent knowledge that his sentence on his DUII conviction could be consecutive with his sentence on his DWS conviction. Stelts v. State of Oregon, 299 Or 252, 256, 701 P2d 1047 (1985). As to petitioner’s claim under the United States Constitution, it is without merit. Barbee v. Ruth, 678 F2d 634 (5th Cir), cert den 459 US 867 (1982).
Affirmed.